Exhibit 99.1 NEWS Release Tops Markets, LLC, PO Box 1027, Buffalo, NY 14240-1027 For more information contact: David Langless, EVP & Chief Financial Officer Phone: (716) 635-5000 Email: dlangless@topsmarkets.com FOR IMMEDIATE RELEASE Tops Holding II Corporation Reports Strong Cash Generation in the 2015 Third Quarter · Generated $10.4 million of cash from operations in the third quarter; $53.9 million in year-to-date period · Third quarter net sales down 3.4% on significant decline in fuel sales from lower gas prices, low inflation and closure of 27 in-store pharmacies · Four acquired and new store openings during 2014 continues strategic growth plan
